OMB APPROVAL OMB Number: 3235-0070 Expires: May 31, 2008 Estimated average burden hours per response 192.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 PERIOD ENDEDMarch 31, Commission file number: 0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan 48108 (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: £Accelerated filer:£Non-accelerated filer:£Smaller reporting company:T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares outstanding of the issuer’s common stock as of May 19, 2008 was SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. INDEX PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): Condensed Consolidated Balance Sheets at March 31, 2008 and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 2007 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 21 Item 4T – Controls and Procedures 21 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 23 Item 1A – Risk Factors 23 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5 – Other Information 24 Item 6 – Exhibits 24 SIGNATURES 25 ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S.
